           Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                        CRIMINAL NO.

       v                                        DATE FILED

REECE A. LINE                                   VIOLATIONS:
                                                18 U.S.C. $$ 1341,3559(9) (mail   fraud
                                                -   22 counts)
                                                18 U.S.C. $$ 1343,3559(g) (wire   fraud   -
                                                S.counts)
                                                26 U.S.C. $ 7201 (tax evasion -
                                                3 counts)
                                                18 U.S.C. $ 2 (aiding and abetting)
                                                Notice of Forfeiture

                                     INFORMATION
                        COUNTS ONE THROUGH TWENTY-TWO

THE UNITED STATES ATTORNEY CHARGES THAT:

               At all times relevant to this information:

               1.      The Neat Company ('Neat") was a corporation with its headquarters in

Philadelphia, Pennsylvania, engaged in the business of selling document scanners and providing

small business software solutions and cloud-based data and document retention. Neat sold a

scanner referred to as the NeatConnect Cloud Scanner with a retail price of approximately $499.

NeatConnect Cloud Scanners purchased from authorized retailers were covered by a one-year

warranty against defects in materials, workmanship and failure to conform within the

manufacturer' s published specifications.
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 2 of 29




               2.     NeatConnect Cloud Scanner owners wishing to initiate a warranty claim

contacted the company via phone or through Neat's customer support webpage.     If Neat's

customer service was not able to solve the problem through troubleshooting, a warranty

replacement was initiated. The customer was required to provide their name, email address,

serial number, proof of purchase and shipping address. Upon receipt of what it believed to be a

valid warranty claim, Neat shipped replacement scanners to customers. Neat required that the

defective scanner had to be returned by the customer, and provided return shipping instructions

to the customer along with the replacement scanner.

               3.     All NeatConnect Cloud   Scanner warranty replacement requests were

processed by Neat's headquarters in Philadelphia, Pennsylvania.In2014, all NeatCorurect Cloud

Scanner warranty replacement products were shipped from Philadelphia, Pennsylvania via

commercial interstate carrier United Parcel Service ("UPS"). Beginning in 2015, all

NeatConnect Cloud Scanner warranty replacement products were shipped from Neat's

warehouse located in La Vergne, Tennessee, via commercial interstate carrier UPS upon receipt

by the warehouse of an e-mail wire communication from Neat's headquarters in Philadelphia,

Pennsylvania, directing such shipment.

              4.      iRobot Corporation ("iRobot") was a company with its headquarters in

Bedford, Massachusetts, engaged in the business of designing and selling consumer robots to

perform tasks inside and outside the home. iRobot sold a consumer robotic vacuum referred to as

the Roomba 980 with a retail price of approximately $899. Roomba 980 Robotic Vacuums

purchased from authorized retailers were covered by a warranty guaranteeing the product would

be in good working order for a period of one year from the date of purchase.




                                                2
            Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 3 of 29




                 5.      Roomba 980 Robotic Vacuum owners wishing to initiate a warranty claim

must first have registered their Roomba's serial number with an account on iRobot's support

website. When the owner of a Roomba 980 Robotic Vacuum contacted iRobot's customer

support via phone or chat to report a problem, the iRobot customer service representative

verified the name, email address and contact information that was given when the serial number

was originally registered, and then attempted to troubleshoot the customer's problem.        If iRobot's

customer service was not able to solve the problem through troubleshooting, a warranty

replacement was initiated. iRobot then shipped a replacement product to its customer, along with

a return   label so the defective product could be returned to iRobot free of charge.

                 6.      iRobot shipped Roomba 980 Robotic Vacuum warranty replacement

products from iRobot's warehouse located in Lancaster, Pennsylvania,viacommercial interstate

calTler

                 7.      APC by Schneider Electric (formerly known as American Power

Conversion Corporation) ("APC"), was a subsidiary of Schneider Electric, a multinational

corporation based in Rueil-Malmaison, France. Schneider Electric developed energy

management and automation solutions for residential, commercial, data center, infrastructure and

industrial applications. APC itself was headquartered in West Kingston, Rhode Island.

                  8.     APC was a manufacturer of unintemrptible power supply products,

electronics peripherals, and data center products. APC was well known for its line      of

unintemrptable power supply products referred to as "smart-UPs," which were available in a

variety of form factors and classes. Two of the Smart-UPS models manufactured by APC were

the models SMT3000RMTU and SMTI500, which had retail prices of approximately $1,849.99

and $699.99, respectively.



                                                    J
            Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 4 of 29




                9.       APC manufactured, sold and supported its Smart-UPS products on a

global scale. APC supported its Smart-UPS products with comprehensive warranties ranging

from one to three years. Both the model SMT3000RMTU and SMTl500 were supported with

three-year warranties that provided replacement for defective products.

                10.      When an APC customer needed technical assistance on a Smart-UPS

product that was under warranty, the customer could notifl, APC via electronic chat through the

company's website (www.apc.com). APC employed Technical Support Agents ("TSA") who

responded to requests for technical assistance via chat.   If the TSA was not able to solve   a


customer's problem through troubleshooting, the TSA would generate a Return Material

Authorization ("RMA") number, initiating the process to deliver a replacement product to the

customer.

                I   1.   Most APC warranty replacement products were shipped from an APC

warehouse located in Middletown, Pennsylvania, via commercial interstate carrier.

                12.      Amazon.com, Inc. ("Amazon") was a corporation with its headquarters in

Seattle, Washington, engaged in the business of electronic commerce. Arnazon sold merchandise

and provided a platform for third parties to sell merchandise via   the Arnazon Marketplace

through the Amazon.com website. Purchases initiated from the Amazon.com website were made

via the intemet, and both Amazon and those third parties selling through the Amazon

Marketplace shipped the purchased goods via the United States Postal Service ("USPS") and

private and commercial interstate carriers, including, Federal Express ("FedEx") and UPS to the

addresses provided by the customers.

                13.      Persons who wished to purchase goods sold    by Amazon, or third parties

hosted by Amazon, registered with Amazon and created an Amazon.com account. The creation



                                                 4
            Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 5 of 29




of an Amazon.com account required a name, an e-mail address, a delivery address, and a method

of electronic payment, such as a credit card, debit card, or gift card.

                14.    When an item purchased via the Amazon.com website failed to arrive at

the address provided by the customer, or arrived in a defective or damaged condition, Amazon

typically provided the customer with   a refund or replacement   item. Arnazon referred to these

refunds and replacements as "concessions."

                15.    An Amazon.com customer initiating      a refund or replacement   did so by

contacting Amazon.com customer service via phone or online chat. The customer was then

required to provide their order number, Amazon.com account information such as email address,

name and shipping address, as well as a description of the problem with their order.    If   a


customer claimed that an item did not arrive as reported by the order's tracking information, the

Amazon.com customer service representative typically offered a refund or offered to ship a

replacement item.

                16.    Cisco was a corporation based in San Jose, California specializing in

providing internet networking hardware and software for business, government, and individuals.

Cisco's core development areas were in switching and routing, which enabled Cisco customers

to communicate through the use of the World Wide Web.

                17.    Cisco manufactured, sold, and supported computer networking equipment

on a global scale. Cisco supported its products through two means: (a) a Limited Lifetime

Hardware Warranty Program and Enhanced Limited Lifetime Warranty Program offered with

Cisco hardware and software (hereinafter a "Cisco Warranty"); and (b) a more comprehensive

suite of support offered to customers for a fee (called and referred to by Cisco as "SMARTnet"

Service).



                                                  5
          Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 6 of 29




               18.     The Cisco Warranty and SMARTnet Service were not transferrable. That

means that any purchase of used or secondary-market Cisco equipment was not covered by the

Cisco Warranty or SMARTnet Service even if it was purchased through a Cisco channel partner

or distributor. Before used or secondary-market equipment could be placed under a new support

contract, the requester was required to show proof of a valid software license or pay relicensing

fees and must have had the equipment inspected to confirm that it was in proper working order

and had been maintained appropriately.

               19.     When a customer needed technical assistance on a device that was under

Warranty or SMARTnet service, the customer could open a Cisco service request ("SR") and

report its problem to Cisco in one of the following ways: by telephone, email, or through Cisco's

website (www.cisco.com).

               20.     Cisco maintained Technical Assistance Centers ("TAC") worldwide to

process these requests for service.   All   requests for service generated an SR number, which was

used to track the reported problem until it was resolved. Upon creation of the SR, information

about the customer was captured as well as the specific product complaint. Once initiated, the SR

was sent to a Cisco TAC engineer for problem diagnosis and resolution. The TAC engineer

would determine if the customer was entitled to a replacement product under the terms of Cisco's

Limited Warranty Program or SMARTnet service.

               21.     If the customer was entitled to a replacement product, TAC would

generate a Return Material Authorization       ("RMA") reference number, initiating the process to

deliver a replacement product to the customer. Under Cisco's Warranty and SMARTnet Service

Programs, customers could be entitled to advance replacement, meaning that Cisco or one of its

service centers would ship a replacement product to the customer before the customer sent back



                                                     6
          Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 7 of 29




the faulty part, with the understanding that the faulty part would subsequently be returned to

Cisco upon receipt by the customer of the replacement part. Cisco notified customers who

received advance replacement that they must return the defective product.

                22.    Most Cisco warranty replacement products were shipped from Cisco's

warehouse located in Roanoke, Texas, via commercial interstate carrier.

               23.     Bitcoin was a type of virtual currency, circulated over the Internet as a

form of value. Ritcoin were not issued by any government, bank, or company, but rather were

generated and controlled through computer software operating via a decentralized, peer-to-peer

network. Bitcoin were sent to and received from Bitcoin "addresses." A Bitcoin address was

somewhat analogous to a bank account number and was represented as a26-to-35-character-long

case-sensitive string of letters and numbers. Each Bitcoin address was controlled through the use

of a unique corresponding private key, a cryptographic equivalent of     a   password or pin needed to

access the address. Only the holder of an address's private key could authorize any transfers     of

bitcoin from that address to other Bitcoin addresses.

               24.     To transfer bitcoin to another address, the payor transmitted a transaction

announcement, cryptographically signed with the payor's private key, across the peer-to-peer

Bitcoin network. The Bitcoin address of the receiving party and the sender's private key were the

only pieces of information needed to complete the transaction. These two keys by themselves

rarely reflected any identiffing information. As a result, little-to-no personally identifiable

information about the payor or payee was transmitted in a Bitcoin transaction itself. Once the

payor's transaction announcement was verified, the transaction was added to the blockchain, a

decentralized public ledger that recorded all Bitcoin transactions. l'he blockchain logged every




                                                  7
            Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 8 of 29




Bitcoin address that ever received   a   bitcoin and maintained records of every transaction for each

Bitcoin address.

                25.    To acquire Bitcoin, a typical user would purchase them from a Bitcoin

"exchanger." Bitcoin exchangers generally accepted payments of fiat cuffency (currency that

derived its value from government regulation or law), or other convertible virtual currencies.

When a user wished to purchase Bitcoin from an exchanger, the user would typically send

payment in the form of fiat curency, often via bank wire or ACH, or other convertible virtual

currency to an exchanger, for the corresponding quantity of Bitcoin, based on a fluctuating

exchange rate. The exchanger, usually for a commission, would then either sell the user Bitcoin

from the exchange's reserves or would attempt to broker the purchase with another user who was

trying to sell Bitcoin. The purchased Bitcoin were then transferred to the purchaser's Bitcoin

address, allowing the user to conduct transactions with other Bitcoin users via the Internet.

               26.     Virtual currencies, including Bitcoin, have known legitimate uses.

However, given the ease with which Bitcoin can be used to move funds with high levels of

anonymity, Bitcoin could be used to facilitate illicit transactions and to launder criminal

proceeds.

               27.     PayPal Holdings Inc. ("PayPal") was a corporation with its headquarters

in San Jose, California, engaged in the business of operating    a   worldwide online payment system

that supports online money transfers and serves as an electronic alternative to traditional paper

methods of making payment for goods and services. PayPal operated as a payment processor for

online vendors and auction sites. Individuals and businesses established PayPal accounts that

they could use to make and receive money transfers, including for the purchase or sale     of




                                                     8
          Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 9 of 29




merchandise or services. These PayPal accounts were typically linked to bank accounts at

financial institutions from which and into which the PayPal customers could transfer funds.

                 28.    eBay Inc. ("eBay") was a corporation with its headquarters in San Jose,

California, engaged in the business of electronic commerce. eBay facilitated consumer-to-

consumer and business-to-consumer sales through its website. Individuals and businesses sold

products through eBay by posting the items to be sold on eBay's website and offering the items

for sale in either an auction format, a fixed price format,   a best   offer format, or a combination of

these formats. Sellers could also create eBay "stores" on the eBay website that would allow the

sellers to advertise all of the items they were selling through the eBay website. Purchasers

typically paid for the items they bought on eBay using PayPal.

                                           THE SCHEME

                 29.    Beginning in or about November 2014 and continuing until in or about

June 2011 ,   within the Eastem District of Pennsylvania and elsewhere, defendant

                                          REECE A. LINE

together and with co-schemers known and unknown to the United States Attorney, devised and

intended to devise a scheme to defraud and to obtain money and property by means of false and

fraudulent pretenses, representations, and promises.

                                      MANNER AND MEANS

                 It was part of the scheme that:

                 30.    Defendant REECE A. LINE, Gerald Alan Goss, charged separately, and

other co-schemers known to the United States Attorney, registered false domain names.

                 31.    Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney, took steps to prevent the effective identification of themselves as the persons


                                                   9
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 10 of 29




who registered the false domain names, including paying for the domain name registration with

Bitcoin, utilizing virtual private network ("VPN") services that provided a level of anonymity for

persons when accessing the internet, and utilizing services that provided a level of anonymity for

a person registering a domain name.


               32.     Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney, established email addresses using the false domain names that were designed to

hide their true identities and mislead companies into believing that the email addresses were

associated with persons who worked for a legitimate company.

               33.     Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney established new phone numbers that were not

directly tied to them by, among other things, purchasing prepaid cellular phones in false names.

               34.     Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attomey purchased prepaid Amazon gift cards and prepaid

debit cards.

               35.     Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney, rented mailboxes at UPS Stores to which they could have merchandise shipped.

               36.     Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney located vacant homes to which they could have

merchandise shipped.

               37.     Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney, used the false email addresses, the new phone

numbers, the prepaid Amazon gift cards and debit cards, the vacant home addresses, and the




                                                10
          Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 11 of 29




mailbox at the UPS store to establish false Amazon customer accounts in false names and false

addresses

                                    Amazon Account Fraud

               38.    Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney, purchased and otherwise obtained merchandise

from Amazon and other companies using the false Amazon accounts they had created and paid

for the merchandise using the prepaid Amazon gift cards and prepaid debit cards.

               39.    Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney, falsely claimed, by placing telephone calls to,

sending emails to, and initiating online chats with Amazon and other companies from which they

had previously ordered and obtained merchandise, that the merchandise they ordered had never

arrived or had arrived damaged, when in fact it had arrived in an undamaged condition.

               40.    Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney, through these false representations, caused

Amazon and other companies to ship via USPS or in interstate commerce via commercial

interstate carriers, including FedEx, and UPS, multiples of the same item for no additional

charge.

                                          Warranty Fraud

               41.    Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney, obtained and ascertained serial numbers for NeatConnect Cloud Scanners,

Roomba 980 Robotic Vacuums, APC Smart-UPS products, Cisco computer hardware, and other

items that they did not own or possess.




                                                11
           Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 12 of 29




                 42.    Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney, created false receipts showing that they had purchased NeatConnect Cloud

Scanners, Roomba 980 Robotic Vacuums, and other items that they had never purchased and did

not own.

                 43.    Defendant REECE A. LINE, and other co-schemers known to the United

States   Attomey, contacted Neat, iRobot, APC, Cisco, and other companies and initiated false

warranty claims via telephone calls, emails, and online chats by providing legitimate serial

numbers for items manufactured by those companies that they did not own or possess, as well as

false receipts, false names, false email addresses, false shipping addresses, and other false

information, and by falsely claiming that they were the owners of the items in question and that

the items were not working properly.

                 44.    Defendant REECE A. LINE, and other co-schemers known to the United

States Attomey, provided the customer service representatives for Neat, iRobot, APC, Cisco, and

other companies with descriptions of the supposed problems with the items that defendant LINE

and his co-schemers claimed were broken that defendant     LINE and his co-schemers knew would

prevent the customer service representatives from solving the problems through troubleshooting

and would necessarily require the replacement of the supposedly faulty items.

                 45.    Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney, provided Neat, iRobot, APC, Cisco, and other companies addresses at which the

fraudulently-obtained replacement merchandise could be shipped, including addresses in

Houston, Texas, Manvel, Texas, Northfield, Minnesota, and Baton Rouge, Louisiana, and caused

Cisco to ship via FedEx the computer hardware from a warehouse in Roanoke, Texas, to the

addresses provided by defendant    LINE and his co-schemers.



                                                 t2
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 13 of 29




                46.    Through these false submission of warranty claims and these various false

statements, defendant REECE A. LINE, and other co-schemers known to the United States

Attorney, caused Neat, iRobot, APC, Cisco, and other companies to ship via USPS or in

interstate commerce via commercial interstate carriers, including FedEx and UPS, to the false

addresses they had provided, hundreds of warranty replacement items to which they had no

legitimate right.

                47.    Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney, traveled to the false addresses and the mail box

stores they had used as the shipping addresses for the merchandise they obtained by fraud,

including merchandise shipped from Amazon, Neat, iRobot, and Cisco, in order to pick up the

fraudulently-obtained merchandise.

                48.    Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney, promised the companies     with whom they had initiated false warranty claims that

they would send back the supposedly broken products, when in fact they never owned the

products in question and never shipped back any broken products.

                49.    Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney submitted approximately 101 false Cisco Warranty and Cisco SMARTnet

service requests for Cisco products that defendant     LINE   and his co-schemers did not own or

possess, which led to the creation   of approximately 101 SR numbers, all in an attempt to obtain

by fraud computer hardware from Cisco with a retail value of approximately $2,908,833.

                50.    Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney, by their misrepresentations made during and in furtherance of the scheme,




                                                  l3
          Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 14 of 29




successfully induced Cisco to ship approximately 81 pieces of valuable Cisco computer

hardware to them via FedEx, with a retail value of approximately   $   1   ,91 | ,733   .




               51.    Defendant REECE A. LINE, and other co-schemers known to the United

States Attorney, sold the Cisco computer hardware they obtained during and in furtherance         of

this scheme to companies that were in the business of purchasing and reselling computer

hardware.

               52.    Defendant REECE A. LINE used a false name when he sold the Cisco

computer hardware to companies that were in the business of purchasing and reselling computer

hardware, and falsely represented that he had obtained the computer hardware in a legitimate

maltner

              53.     Defendant REECE A. LINE, co-schemer Gelald Alan Goss, and other co-

schemers known to the United States Attorney, established and obtained eBay accounts, PayPal

accounts, and Amazon seller accounts over which they had access and control.

               54.    Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney, sold the items that they had fraudulently obtained

from Amazon, Neat, iRobot, and other companies by, among other things, listing those items for

sale on eBay or through Amazon seller accounts over which they had access and control.

              55.     Between on or about December 22,2014, and on or about March 6,201J,

defendant REECE A.   LINE and other co-schemers known to the United             States Attorney sold

approximately 63 fraudulently-obtained NeatConnect Cloud Scanners, for a total of

approximat ely $24,207   .




               56.    Between on or about November 9,2015, and on or about February 24,

2016, defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-schemers known



                                               t4
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 15 of 29




to the United States Attorney, sold fraudulently-obtained merchandise totaling approximately

$19,864.85 through Amazon accounts over which they had access and control.

               57.    Between on or about November 16,2015, and on or about April 14, 2016,

defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-schemers known to the

United States Attorney, sold fraudulently-obtained merchandise totaling approximately

$76,060.05 through eBay accounts over which they had access and control.

               58.    Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney shipped via USPS or in interstate commerce via

commercial interstate carriers the fraudulently-obtained items that they then sold through eBay

and Amazon.

               59.    Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers known to the United States Attorney, transferred the proceeds of their sale of the

fraudulent-obtained items from the Amazon seller accounts they used to bank accounts over

which they had access and control.

               60.    Defendant REECE A. LINE, co-schemer Ger:ald Alan Goss, and other co-

schemers known to the United States Attorney, transferred the proceeds of their eBay sales of the

fraudulently-obtained items from the PayPal accounts over which they had access and control to

bank accounts over which they had access and control.

               61.    Defendant REECE A. LINE, co-schemer Gerald Alan Goss, and other co-

schemers know to the United States Attorney, shared the fraud proceeds they obtained as a result

of their scheme to defraud.




                                                15
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 16 of 29




                                         MAIL FRAUD

               62.     On or about each of the following dates, in the Eastern District   of

Pennsylvania, the Middle District of Pennsylvania, the Western District of Pennsylvania, the

Northern District of Texas, the Southem District of Texas, the District of Minnesota, the Middle

District of Louisiana, and elsewhere, defendant

                                        REECE A. LINE

alone and with one or more co-schemers known to the United States Attorney, for the purpose    of

executing the scheme described above, and attempting to do so, andaiding and abetting its

execution, knowingly caused to be delivered by mail and commercial interstate carriers,

according to the directions thereon, the following items:

 COT]NT           DATE             F'ROM               TO             DESCRIPTION OF ITEM

 ONE              November 24,     Philadelphia,       Houston,       NeatConnect Cloud Scanner,
                  2014             Pennsylvania        Texas          retail value approximately
                                                                      $499.
 TWO              January 77,      Pearland,           Dallas,        EVGA GeForce GTX 980
                  20t6             Texas               Pennsylvania   Superclocked ACX 2.0
                                                                      Gaming Graphics Card, sold
                                                                      via eBay and shipped to A.L.
                                                                      via FedEx
 THREE            February 4,      Pearland,           Parkesburg,    Intel Boxed Core l7-6700K
                  20r6             Texas               Pennsylvania   4.00 GHz 8M Computer
                                                                      Processor, sold via defendant
                                                                      LINE's eBay account for
                                                                      approximately $368 plus
                                                                      shipping, and shipped to
                                                                      B.K. via FedEx
 FOUR             February 25,     Pearland,           Downingtown,   Synology Disk Station 4-Bay
                  20t6             Texas               Pennsylvania   Network Attached Storage,
                                                                      sold via defendant LNE's
                                                                      eBay account for
                                                                      approximately $342.30 plus
                                                                      shipping, and shipped to
                                                                      V.E. via FedEx




                                                  16
        Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 17 of 29




COUNT         DATE           FROM              TO             DESCRIPTION OF ITEM

FIVE          March 5,       Pearland,         Dalton,        EVGA NVIDIA GeForce
              20t6           Texas             Pennsylvania   GTX 890 Ti Hybrid 6GB
                                                              Graphics Card, sold via
                                                              defendant LINE's eBay
                                                              account for approximately
                                                              $691.69 plus shipping, and
                                                              shipped to G.K. via FedEx
SIx            April4,2016   Lancaster,        Pearland,      Roomba 980 Robotic
                             Pennsylvania      Texas          Vacuum, shipped via UPS,
                                                              tracking number
                                                               12879A9603693tt25t
SEVEN         April 8,2016   Roanoke,          Houston,       Cisco Model # A9K-
                             Texas             Texas          }4XL)GE-SE, retail value
                                                              approximately $400,000,
                                                              shipped via FedEx, tracking
                                                              # 671037901306, in response
                                                              to Cisco SF.# 680296717
EIGHT         April   10,    Pearland,         Allegheny,     USA Model Nikon D7100
              2016           Texas             Pennsylvania   24.1I|l4P DX-Format CMOS
                                                              Digital SLR Camera, sold
                                                              via defendant LINE's eBay
                                                              account for approximately
                                                              $555.79, and shipped to J.G.
                                                              via FedEx
NINE          April   13,    Roanoke,          Houston,       Cisco Model # A9K-
              2016           Texas             Texas          }4XL}GE-SE, retail value
                                                              approximately $240,000,
                                                              shipped via FedEx, tracking
                                                              # 671037935510, in response
                                                              to Cisco SP.# 680296117
TEN           April   14,    Middletown,       Pearland,      APC Model # SMT-
              20t6           Pennsylvania      Texas          3000RM2U, retail value
                                                              approximately $ 1,849.99,
                                                              shipped via FedEx freight,
                                                              tracking # 77390819
ELEVEN         July 6,2016   Roanoke,          Northfield,    Cisco Model # WS-C3850-
                             Texas             Minnesota      24T-5, retail value
                                                              approximately $6,500,
                                                              shipped via FedEx, tracking
                                                              # 679945706784, in response
                                                              to Cisco SR # 639183823




                                          l7
     Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 18 of 29




COUNT       DATE             FROM            TO              DESCRIPTION OF ITEM

TWELVE      JuJy   6,2076    Roanoke,        Northfield,     Cisco Model # WS-C3850-
                             Texas           Minnesota       48T-E, retail value
                                                             approximately $ I 1,7 00,
                                                             shipped via FedEx, tracking
                                                             # 679945709728, in response
                                                             to Cisco SR # 638183907
THIRTEEN    July 29,2016     Roanoke,        Baton Rouge,    Cisco Model # WS-C3850-
                             Texas           Louisiana       48T-S, retail value
                                                             approximately $6,900,
                                                             shipped via FedEx, tracking
                                                             # 690845049518, in response
                                                             to Cisco SR # 680693195
FOURTEEN    August 11,       Roanoke,        Manvel, Texas   Cisco Model # WS-C3850-
            20t6             Texas                           48T-E, retail value
                                                             approximately $ 1 1,7 00,
                                                             shipped via FedEx, tracking
                                                             # 7 016307 68 1 58, in response
                                                             to Cisco SR # 680763785
FIFTEEN     August 15,       Roanoke,        Manvel, Texas   Cisco Model # WS-C3850-
            20r6             Texas                           48T-E, retail value
                                                             approximately $ 1 1,7 00,
                                                             shipped via FedEx, tracking
                                                             # 701630791980, in response
                                                             to Cisco SR # 680763785
SIXTEEN     October i   1,   Roanoke,        Dallas, Texas   Cisco Model # WS-C3850-
            2016             Texas                           48T-S, retail value
                                                             approximately $6,900,
                                                             shipped via FedEx, tracking
                                                             # 707691514082, in response
                                                             to Cisco SR # 681095922
SEVENTEEN   October 11,      Roanoke,        Dallas, Texas   Cisco Model # WS-C3850-
            20r6             Texas                           48T-S, retail value
                                                             approximately $6,900,
                                                             shipped via FedEx, tracking
                                                             # 701691514222, in response
                                                             to Cisco SR # 681095922
EIGHTEEN    November 30,     Roanoke,        Houston,        Two Cisco Model # WS-
            20t6             Texas           Texas           C3 850-48T-S, total retail
                                                             value approximately
                                                              $13,800, shipped via FedEx,
                                                             tracking # 714903347820, in
                                                             response to Cisco SR #
                                                              68 I 378057




                                        i8
     Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 19 of 29




COUNT         DATE              FROM                TO              DESCRIPTION OF ITEM

NINETEEN      December 5,       Roanoke,            Houston,        Two Cisco Model # WS-
              20t6              Texas               Texas           C3850-48T-S, total retail
                                                                    value approximately
                                                                    $13,800, shipped via FedEx,
                                                                    tracking # 714903384868, in
                                                                    response to Cisco SR #
                                                                     68t378057
TWENTY        February 15,      Roanoke,            Clute, Texas    Cisco Model # WS-C3850-
              2017              Texas                               48P-L, retail value
                                                                    approximately $ 1 0,400,
                                                                    shipped via FedEx, tracking
                                                                    # 721766144024, in response
                                                                    to Cisco SR # 68179259
TWENTY-       February 15,      Roanoke,            Clute, Texas    Cisco Model # WS-C3850-
ONE           2017              Texas                               48F-S, retail value
                                                                    approximately $8,400,
                                                                    shipped via FedEx, tracking
                                                                    # 721766144035, in response
                                                                    to Cisco SR # 68179259
TWENTY-       June 16,2077      Middletown,         Pearland,       APC Model # SMT-I500,
TWO                             Pennsylvania        Texas           retail value approximately
                                                                    $699.99, shipped via FedEx.

           All in violation of Title   18, United States Code, Sections 1341, 3559(9), and 2.




                                               19
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 20 of 29




                     COUNTS TWENTY-THREE THROUGH THIRTY

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               1.      Paragraphs One through 28 of Count One are incorporated here.

                                         THE SCHEME

               2.      Beginning in or about November 2014, and continuing until in or about

June 2017, within the Eastem District of Pennsylvania, the Southern District of Texas, and

elsewhere, defendant

                                        REECE A. LINE

together and with co-schemers known and unknown to the United States Attomey, devised and

intended to devise a scheme to defraud and to obtain money and property by means of false and

fraudulent pretenses, representations, and promises.

                                    MANNER AND MEANS

               3.      Paragraphs 30 through   6l of Count   One are incorporated here.

                                         WIRE, FRAUD

               4.      On or about each of the following dates, in the Eastern District   of

Pennsylvania, the Middle District of Tennessee, the Southem District of Texas, and elsewhere,

defendant

                                        REECE A. LINE

alone and with co-schemers known and unknown to the United States Attorney, for the purpose

of executing the scheme described above, and attempting to do so, and aiding and abetting its

execution, caused to be transmitted by means of wire communication in interstate commerce the

signals and sounds described below, each transmission constituting a separate count:




                                                20
      Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 21 of 29




COUNT       DATE           ORIGIN OF            DESTINATION   METHOD OF'WIRE
                           WIRE                 OF WIRE       AND DESCRIPTION
TWENTY-     December 18,   Philadelphia,        La Vergne,    E-mail from Neat
THREE       20ts           Pennsylvania         Tennessee     headquarters to Neat
                                                              warehouse directing
                                                              shipment of
                                                              NeatConnect Cloud
                                                              Scanner to Galveston,
                                                              Texas in response to
                                                              false warranty claim
                                                              #so3839620
TWENTY-     December 18,   Philadelphia,        La Vergne,    E-mail from Neat
FOUR        2015           Pennsylvania         Tennessee     headquarters to Neat
                                                              warehouse directing
                                                              shipment of
                                                              NeatConnect Cloud
                                                              Scanner to Houston.
                                                              Texas in response to
                                                              false warranty claim
                                                              #so3839677
TWENTY-     February 16,   Philadelphia,        La Vergne,    E-mail from Neat
FIVE        2016           Pennsylvania         Tennessee     headquarters to Neat
                                                              warehouse directing
                                                              shipment of
                                                              NeatConnect Cloud
                                                              Scanner to Pearland,
                                                              Texas in response to
                                                              false warranty claim
                                                              #s0398924s
TWENTY-     April4,2016    Philadelphia,        La Vergne,    E-mail from Neat
SIx                        Pennsylvania         Tennessee     headquarters to Neat
                                                              warehouse directing
                                                              shipment of
                                                              NeatConnect Cloud
                                                              Scanner to Pearland,
                                                              Texas in response to
                                                              false warranty claim
                                                              #so40981 17




                                           21
     Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 22 of 29




COUNT       DATE              ORIGIN      OF'        DESTINATION     METHOD OF WIRE
                              WIRE                   OF WIRE         AND DESCRIPTION
TWENTY-     Aprll7,2016       Philadelphia,          La Vergne,      E-mail from Neat
SEVEN                         Pennsylvania           Tennessee       headquarters to Neat
                                                                     warehouse directing
                                                                     shipment of
                                                                     NeatConnect Cloud
                                                                     Scanner to Pearland,
                                                                     Texas in response to
                                                                     false warranty claim
                                                                     #s04108081
TWENTY-     April7,2016       Philadelphia,          La Vergne,      E-mail from Neat
EIGHT                         Pennsylvania           Tennessee       headquarters to Neat
                                                                     warehouse directing
                                                                     shipment of
                                                                     NeatConnect Cloud
                                                                     Scanner to Houston,
                                                                     Texas in response to
                                                                     false warranty claim
                                                                     #so4108114
TWENTY-     April25,          Philadelphia,          La Vergne,      E-mail from Neat
NINE        2016              Pennsylvania           Tennessee       headquarters to Neat
                                                                     warehouse directing
                                                                     shipment of
                                                                     NeatConnect Cloud
                                                                     Scanner to Houston,
                                                                     Texas in response to
                                                                     false warranty claim
                                                                     #so4t56627
THIRTY      December 21,      Philadelphia,          La Vergne,      E-mail from Neat
            2016              Pennsylvania           Tennessee       headquarters to Neat
                                                                     warehouse directing
                                                                     shipment of
                                                                     NeatConnect Cloud
                                                                     Scanner to Houston,
                                                                     Texas in response to
                                                                     false warranty claim
                                                                     #so4671717

          All in violation of Title   18, United States Code, Sections 1343, 3559(9), and 2




                                                22
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 23 of 29




                                      COUNT THIRTY-ONE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               At all times material to this information

               1.      The Internal Revenue Service ("IRS") was an agency of the United States

Department of the Treasury responsible for administering and enforcing the tax laws of the

United States. Under these laws, individuals were required to report income to the IRS on federal

income tax retum forms.

               2.      Paragraphs 30 through 61 of Count One are incorporated here

               3.      During calendar year 2074, defendant REECE A. LINE had no legitimate

job.

               4.      During calendar year 2014, defendant REECE A. LINE earned substantial

income from various fraud schemes in furtherance of which defendant LINE defrauded various

companies, including companies located within the Eastem District of Pennsylvania, into

providing him with merchandise to which he was not lawfully entitled, and then selling that

merchandise, including to persons residing in the Eastem District of Pennsylvania and then

shipping that merchandise, including to persons residing in the Eastern District of Pennsylvania.

               5.      During calendar year 2014, defendant REECE A. LINE received gross

income of at least approximately $43,754.70. Defendant LINE's gross income for 2014 exceeded

the threshold required for   filing an individual income tax retum with the IRS.

               6.      On this gross income, defendant REECE A. LINE owed to the United

States of America federal income tax of at least approximately $10,307.

               7.      From in or about January 1,2014, through in or about April 2015, in the

Eastem District of Pennsylvania, the Southern District of Texas, and elsewhere, defendant


                                                  23
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 24 of 29




                                          REECE A. LINE

a resident   of Pearland, Texas, willfully attempted to evade and defeat an income tax due and

owing by him to the United States of America for the calendar year 2014 by failing to make an

income tax retum on or about April 15,2015, as required by law, to any proper officer of the

Internal Revenue Service, and by failing to pay to the Internal Revenue Service this income tax,

and by concealing and attempting to conceal from all proper officers of the United States    of

America his true and correct income through various means, including, among other thing:

                         a.     by failing to file a federal income tax retum with the IRS for

calendar year 2014 and failing to report the income he received during 2014;

                         b.     by storing proceeds ofhis fraud in bank accounts and PayPal

accounts held in the names of co-schemers;

                         c.     by storing at his residence large amounts of cash obtained through

fraud;

                         d.     by converting fraud proceeds to cash;

                         e.     by using cash to pay his personal living expenses;

                         f.     by using false email addresses, false domain n€unes, prepaid gift

cards, and false identities to conceal his involvement in the schemes to defraud.


                 All in violation of Title 26, United   States Code, Section 1201.




                                                   24
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 25 of 29




                                    COUNT THTRTY-TWO

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               At all times material to this information:

               1.      The Internal Revenue Service ("IRS") was an agency of the United States

 Department of the Treasury responsible for administering and enforcing the tax laws of the

 United States. Under these laws, individuals were required to report income to the IRS on

 federal income tax return forms.

               2.      Paragraphs 30 through 61 of Count One are incorporated here.

               3.      During calendar year 2015, defendant REECE A. LINE had no legitimate

job.

               4.      During calendar year 2015, defendant REECE A. LINE earned substantial

income from various fraud schemes in furtherance of which defendant LINE defrauded various

companies, including companies located within the Eastem District of Pennsylvania, into

providing him with merchandise to which he was not lawfully entitled, and then selling that

merchandise, including to persons residing in the Eastern District of Pennsylvania and then

shipping that merchandise, including to persons residing in the Eastern District of Pennsylvania.

               5.      During calendar year 2015, defendant REECE A. LINE received gross

income of at least approximately $61,372.45. Defendant LINE's gross income for 2015 exceeded

the threshold required for filing an individual income tax return with the IRS.

               6.      On this gross income, defendant REECE A. LINE owed to the United

States of America federal income tax of at least approximately $16,147.

               7.      From in or about January 1,2015, through in or about April 2016, in the

Eastern District of Pennsylvania, the Southern District of Texas, and elsewhere, defendant


                                                 25
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 26 of 29




                                          RE,ECE A. LINE

a resident   of Pearland, Texas, willfully attempted to evade and defeat an income tax due and

owing by him to the United States of America for the calendar year 20L5 by failing to make an

income tax return on or about April 15, 2016, as required by law, to any proper officer of the

Internal Revenue Service, and by failing to pay to the Internal Revenue Service this income tax,

and by concealing and attempting to conceal from all proper officers of the United States     of

America his true and correct income through various means, including, among other thing

                        a.      by failing to file a federal income tax return with the IRS for

calendar year 2015 and failing to report the income he received during 2015;

                        b.      by storing proceeds ofhis fraud in bank accounts and PayPal

accounts held in the names of co-schemers;

                        c.      by storing at his residence large amounts of cash obtained through

fraud;

                        d.      by converting fraud proceeds to cash;

                                by using cash to pay his personal living expenses;

                        f.      by using false email addresses, false domain names, prepaid gift

cards, and false identities to conceal his involvement in the schemes to defraud.


                 All in violation of Title 26, United   States Code, Section 7201




                                                   26
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 27 of 29




                                     COUNT THIRTY-THREE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               At all times material to this information:

               1.      The Intemal Revenue Service ("IRS") was an agency of the United States

Department of the Treasury responsible for administering and enforcing the tax laws of the

United States. Under these laws, individuals were required to report income to the IRS on federal

income tax retum forms

               2.      Paragraphs 30 through 61 of Count One are incorporated here.

               3.      During calendar year 2016, defendant REECE A. LINE had no legitimate

job.

               4.      During calendar year 2016, defendant REECE A. LINE earned substantial

income from various fraud schemes in furtherance of which defendant LINE defrauded various

companies, including companies located within the Eastern District of Pennsylvania, into

providing him with merchandise to which he was not lawfully entitled, and then selling that

merchandise, including to persons residing in the Eastem District of Pennsylvania and then

shipping that merchandise, including to persons residing in the Eastern District of Pennsylvania.

               5.      During calendar year 2016, defendant REECE A. LINE received gross

income of at least approximately $49,137.54. Defendant LINE's gross income for 2016 exceeded

the threshold required for   filing an individual income tax return with the IRS.

               6.      On this gross income, defendant REECE A. LINE owed to the United

States of America federal income tax of at least approximately $11,778.

               7.      From in or about January 1,2076, through in or about Aprll2017, in the

Eastem District of Pennsylvania, the Southern District of Texas, and elsewhere, defendant


                                                  27
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 28 of 29




                                          REECE A. LINE

a resident   of Pearland, Texas, willfully attempted to evade and defeat an income tax due and

owing by him to the United States of America for the calendar le:ar 2016 by failing to make an

income tax return on or about April 15,2017, as required by law, to any proper officer of the

Internal Revenue Service, and by failing to pay to the Internal Revenue Service this income tax,

and by concealing and attempting to conceal from all proper officers of the United States     of

America his true and correct income through various means, including, among other thing:

                         a.     by failing to file a federal income tax return with the IRS for

calendar year 2016 and failing to report the income he received during 2016;

                         b.     by storing proceeds ofhis fraud in bank accounts and PayPal

accounts held in the names of co-schemers;

                         c.     by storing at his residence large amounts of cash obtained through

fraud;

                         d.     by converting fraud proceeds to cash;

                         e.     by using cash to pay his personal living expenses;

                         f.     by using false email addresses, false domain names, prepaid gift

cards, and false identities to conceal his involvement in the schemes to defraud.


                 All in violation of Title 26, United   States Code, Section 7201.




                                                   28
         Case 2:20-cr-00116-JHS Document 1 Filed 03/03/20 Page 29 of 29




                                     NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                 1.     As a result of the violations of Title 18, United States Code, Sections 1341

and 1343 set forth in this information, defendant

                                            REECE A. LINE

shall forfeit to the United States of America any property constituting, or derived from, proceeds

obtained directly or indirectly from the commission of such offense, including but not limited to

$178,851 in United States currency (money judgment).

                 2.     If any of the property described above,      as a result of any actor omission       of

the defendant:

                        a.      cannot be located upon the exercise ofdue diligence;

                        b.      has been transferred to, sold to, or deposited     with   a   third party;

                        c.      has been placed beyond the       jurisdiction of this Court;

                        d.      has been substantially diminished in value; or

                        e.      has been commingled         with other property which cannot be divided

                                without difficulty;

it is the intention of the United   States, pursuant to   Title 28, United States Code, Section 2461(c)

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.

                 All pursuant to Title   18, United States Code, Section    981(a)(l)(C), and 28 U.S.C.

Section 2461




                                                    .f\ WILLIAM M. MCSWAIN
                                                            UNITED STATES ATTORNEY

                                                     29
